Citation Nr: 0912229	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  05-31 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of 
thyroid cancer (claimed as secondary to mustard gas 
exposure).

2.  Entitlement to service connection for growths under the 
chin (claimed as secondary to mustard gas exposure).

3.  Entitlement to service connection for prostate cancer 
(claimed as secondary to mustard gas exposure).

4.  Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1942 to August 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, inter alia, denied the 
Veteran's claims seeking entitlement to service connection 
for residuals of thyroid cancer (claimed as secondary to 
mustard gas exposure), growths under the chin (claimed as 
secondary to mustard gas exposure), prostate cancer (claimed 
as secondary to mustard gas exposure), and hearing loss in 
his right ear.  In December 2004, the Veteran requested a de 
novo review by a Decision Review Officer (DRO) as to all 
issues; the RO issued a rating decision pursuant to this de 
novo review in August 2005.

In a statement dated August 9, 2007, the Veteran stated that 
he wished to cancel his hearing before the Board.  His 
request for a hearing is considered withdrawn.  38 C.F.R. 
§ 20.704(e) (2008).


FINDINGS OF FACT

1.  The evidence of record does not establish that the 
Veteran experienced full-body exposure to nitrogen or sulfur 
mustard or Lewisite during his active duty service.

2.  There is no competent medical evidence showing that the 
Veteran's residuals of thyroid cancer were caused by his time 
in service, including by any claimed mustard gas exposure.

3.  There is no competent medical evidence showing that the 
Veteran's growths under the chin were caused by his time in 
service, including by any claimed mustard gas exposure.

4.  There is no competent medical evidence showing that the 
Veteran's prostate cancer was caused by his time in service, 
including by any claimed mustard gas exposure.

5.  There is competent evidence that the Veteran's right ear 
hearing loss was incurred in service.


CONCLUSIONS OF LAW

1.  Thyroid cancer and its residuals were not incurred in or 
aggravated in service, nor may they be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.316 (2008).

2.  The growths under the Veteran's chin were not incurred in 
or aggravated in service, nor may they be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.316 (2008).

3.  Prostate cancer was not incurred in or aggravated in 
service, nor may they be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 
3.316 (2008).

4.  Resolving all reasonable doubt in favor of the Veteran, 
right ear hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & West Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).

Letters dated November 2003, February 2005, and April 2005, 
provided to the Veteran before the August 2004 rating 
decision and the August 2005 statement of the case, 
respectively, satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, since they informed the 
Veteran of what evidence was needed to establish his service 
connection claims, what VA would do and had done, and what 
evidence he should provide.  The letters also informed the 
Veteran that it was his responsibility to help VA obtain 
medical evidence or other non-government records necessary to 
support his claims.

With respect to VA's duty to assist, the RO obtained, or made 
reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's service treatment 
records, VA treatment records, and private treatment records 
have been obtained.

Thus, the Board considers VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was provided with such notice in May 2006.  The Veteran's 
claims were readjudicated and a supplemental statement of the 
case was issued in May 2007.  Therefore, VA has satisfied the 
requirements set forth in Dingess, supra.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim 
for service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and a nexus between 
the in-service injury or disease and the current disability, 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b). 

Additionally, for Veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as malignant tumors 
and sensorineural hearing, are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year after discharge from service. 38 U.S.C.A. §§ 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

As for the Veteran's claim of exposure to mustard gas, 
pursuant to 38 C.F.R. 
§ 3.316, exposure to certain specified vesicant agents during 
active military service, together with the subsequent 
development of certain diseases, is sufficient to establish 
service connection in the following circumstances: (1) full-
body exposure to nitrogen or sulfur mustard during active 
military service, together with the subsequent development of 
chronic conjunctivitis, keratitis, corneal opacities, scar 
formation, nasopharyngeal cancer, laryngeal cancer, lung 
cancer (excluding mesothelioma), or squamous cell carcinoma 
of the skin; (2) full-body exposure to nitrogen or sulfur 
mustard or Lewisite during active military service together 
with the subsequent development of a chronic form of 
laryngitis, bronchitis, emphysema, asthma, or chronic 
obstructive pulmonary disease (COPD); or (3) full- body 
exposure to nitrogen mustard during active military service 
together with the subsequent development of acute 
nonlymphocytic leukemia. Service connection will not be 
established under this section if there is affirmative 
evidence that establishes a non service-related supervening 
condition or event was the cause of the claimed condition. 
See 38 C.F.R. § 3.316.





Residuals of Thyroid Cancer, Growths under the Chin, and 
Prostate Cancer, Claimed as Secondary to Mustard Gas Exposure 
in Service

The Veteran contends that he is entitled to service 
connection for residuals of thyroid cancer, growths under the 
chin, and prostate cancer, all as a result of mustard gas 
exposure in service.  In his claim, the Veteran stated that 
he was sent to Spokane, Washington in April 1943, and that, 
after November 1943, his platoon was "told about Mustard Gas 
and various other gases used in a war.  We then went into an 
enclosed building with our gas masks on.  A mist of gas came 
in and in no time at all I began to cough violently[;] I felt 
I was choking.  I was taken out of the building immediately, 
took off my mask and I was told to take deep breaths."  The 
Veteran further wrote that "On part 'B' of your forms I 
noticed one of the questions asked was if I was ever exposed 
to Mustard Gas, then I realized what happened to me at the 
gas mask drill when I was choking.  I now know the gas mask 
was [ineffective], and that was the cause of my glands and 
thyroid operation."  The Veteran has repeated this 
allegation throughout his appeal, most recently in a June 
2007 letter.

The Veteran wrote in December 2003 that Dr. E.L. 
"[diagnosed] my [thyroid] condition and I was operated on 
[during] August of 1980, and the Doctor said it was due to 
chemical exposure."  The Board notes that a layperson's 
account of what a doctor purportedly said is too attenuated 
and inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  In this case, 
there is nothing in the Veteran's treatment records which 
corroborates that assertion.  The Veteran requested in a 
February 2004 letter that VA obtain the records of his 
thyroid operation at the North Shore Hospital in 1980; in 
March 2004, the Veteran submitted cancelled checks as proof 
of his stay at that hospital.  VA is in possession of these 
North Shore Hospital records from 1980, which show that the 
Veteran had a left total and right subtotal thyroidectomy to 
remove a thyroid adenoma bilaterally, with cyst formation on 
the right side, and two palpable masses in the left lobe of 
the thyroid gland.  The records show no medical opinion which 
connects the Veteran's thyroid cancer, its residuals, or the 
growths under his chin to any chemical exposure.  Moreover, 
in his claim, the Veteran stated that "Doctor [E.L.] 
examined me and said I had three growths on one side and four 
on the other side located under my chin.  The Doctor asked me 
if I ever worked with chemicals or worked in a chemical 
plant.  I said no.... then I realized what happened to me at 
the gas mask drill when I was choking.  I now know the gas 
mask was [ineffective], and that was the cause of my glands 
and thyroid operation."  In a March 2005 letter, the Veteran 
again stated that "When I was diagnosed with the growths 
under my chin, prostate cancer and had the thyroid problem my 
doctors asked if I worked with chemicals.  As I had not my 
answer was no but later I remembered this particular incident 
that exposed me to mustard gas (a chemical)."  Thus, the 
record suggests that while the Veteran's doctors enquired 
about any chemical exposure, they were told that there was 
none, and they did not opine that chemical exposure caused 
the Veteran's thyroid adenoma and residuals, or the growths 
under his chin.

In March 2005 and June 2005, the Veteran submitted results of 
internet searches regarding mustard gas and cancer.  The 
Veteran noted in his September 2005 substantive appeal that 
"I provided the DVA with evidence [on] March 17, 2005 that 
outlined the residuals affects [sic] of mustard gas.  There 
doesn't appear that this evidence was considered as it is not 
mentioned or cited in the SOC [sic]."  The Board notes that, 
in a May 2007 supplemental statement of the case (SSOC), the 
RO considered this evidence; specifically, the RO stated that 
the Veteran's records show that he was not exposed to mustard 
gas, and he does not have a medical condition recognized as a 
disability that is associated with exposure to mustard gas.

Additionally, in November 2006, the Veteran submitted an 
April 1999 VA Fact Sheet which describes the results of 
extensive VA research into the exposure of Veterans to 
mustard gas and similar vesicants.  The April 1999 VA Fact 
Sheet states: "An estimated 4,000 servicemen participated in 
tests using significant concentrations of mustard gas either 
in chambers or field exercises in contaminated areas during 
World War II.  This secret testing was conducted in order to 
develop better protective clothing, masks and skin ointments.  
There is no central roster of World War II participants in 
either the laboratory or field tests.  The Army conducted 
tests on Army personnel in the laboratory and in the field.  
The test sites included Edgewood Arsenal, Md.; Camp Sibert, 
Ala.; Bushnell, Fla.; Dugway Proving Ground, Utah; and San 
Jose Island, Panama Canal Zone.  Military personnel from the 
U.S. Navy Training Center, Bainbridge, Md., also were sent to 
the Naval Research Lab in Washington, D.C., to participate in 
tests.  Gas testing facilities also were located at Great 
Lakes Naval Training Center in Illinois and Camp Lejeune, 
N.C."

According to the April 1999 VA Fact Sheet, VA contracted with 
the Institute of Medicine in 1991 to conduct a study of 
medical and scientific literature worldwide to determine the 
long-term health effects of mustard gas and Lewisite.  The 
$600,000 VA-funded study, entitled "Veterans at Risk: The 
Health Effects of Mustard Gas and Lewisite," was released on 
January 6, 1993.  As a result of that study, VA regulation 
38 C.F.R. § 3.316 was established to provide for presumptive 
service connection in cases where a Veteran had full body 
exposure to nitrogen mustard, sulfur mustard, or Lewisite.  
Specifically, where a Veteran had full body exposure to 
nitrogen or sulfur mustard during active military service 
together with the subsequent development of chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
or the following cancers: nasopharyngeal, laryngeal, lung 
(except mesothelioma) or squamous cell carcinoma of the skin, 
service connection shall be established.  38 C.F.R. § 3.316 
(a)(1).  Where a Veteran had full body exposure to nitrogen 
or sulfur mustard (mustard gas) or Lewisite during active 
military service together with the subsequent development of 
a chronic form of laryngitis, bronchitis, emphysema, asthma 
or chronic obstructive pulmonary disease, service connection 
shall be established.  38 C.F.R. § 3.316 (a)(2).  Where a 
Veteran had full body exposure to nitrogen mustard during 
active military service together with the subsequent 
development of acute nonlymphocytic leukemia, service 
connection shall be established.  38 C.F.R. § 3.316(a)(3).  
Notwithstanding the foregoing, service connection shall not 
be established where the condition was due to willful 
misconduct or a nonservice-related supervening condition or 
event.  38 C.F.R. § 3.316(b). 

In this case, the Veteran is not entitled to a presumptive 
service connection under 38 C.F.R. § 3.316 for his residuals 
of thyroid cancer, growths under the chin, or prostate 
cancer.  First, the Veteran has not established that he was 
exposed to nitrogen mustard, sulfur mustard, or Lewisite.  
The site at which he claims to have been exposed to sulfur 
mustard-Spokane, Washington-was not one of the 
aforementioned sites at which nitrogen mustard, sulfur 
mustard, or Lewisite was found to have been tested.  The 
Board notes that the Army tested soldiers at other sites for 
their proficiency at using gas masks, and the efficacy of the 
masks themselves, by using airborne agents which, while able 
to induce temporary coughing, have not been found to cause 
lasting side effects.  Second, the conditions for which the 
Veteran is claiming service connection-residuals of thyroid 
cancer, growths under the chin, and prostate cancer-are not 
conditions which would be caused by nitrogen mustard, sulfur 
mustard, or Lewisite, according to the 1991 Institute of 
Medicine study, and are therefore not conditions for which 
presumptive service connection can be established under the 
resulting regulation, 38 C.F.R. 
§ 3.316.

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  In other words, presumptive 
service connection under 38 C.F.R. § 3.316 is not the sole 
method for showing causation in establishing a claim for 
service connection due to nitrogen mustard, sulfur mustard, 
or Lewisite exposure.

The Veteran's service treatment records show no evidence of 
thyroid cancer or its residuals, growths under the chin, or 
prostate cancer.

In September 1980, the Veteran was diagnosed by a private 
physician with a thyroid adenoma bilaterally, with cyst 
formation on the right side, and two palpable masses in the 
left lobe of the thyroid gland.  The physician performed a 
left total and right subtotal thyroidectomy in September 
1980.  The surgical wound healed, and the patient was 
discharged in good condition in October 1980.

In June 2002, a private physician diagnosed the Veteran with 
adenocarcinoma of the prostate.  A second private physician 
confirmed this diagnosis in July 2002 and October 2002.  The 
first private physician again noted this diagnosis in October 
2003.

In October 2003, a VA physician diagnosed the Veteran with 
prostate cancer and hypothyroidism.  He noted that the 
Veteran had had a thyroidectomy in 1952.  He found no growths 
on the Veteran's neck.

In May 2004, another VA physician diagnosed the Veteran with 
prostate carcinoma, status post radiation therapy.

The Board notes that, the Veteran's December 2003 statement 
notwithstanding, there is no evidence of record showing that 
any clinician has related the Veteran's residuals of thyroid 
cancer, growths under the chin, or prostate cancer to any 
incident in service.  See Robinette, supra.

The Veteran's assertions that his residuals of thyroid 
cancer, growths under the chin, and prostate cancer were 
caused by his time in service do not constitute competent 
medical evidence.  As a layperson with no apparent medical 
expertise or training, the Veteran is not competent to 
comment on the etiology of a medical disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In his March 2009 letter, the Veteran's representative 
asserted that the Veteran should be provided with a VA 
examination to determine whether exposure to mustard gas 
caused the Veteran's residuals of thyroid cancer, growths 
under the chin, and prostate cancer.

The evidence of record does not warrant providing the Veteran 
with a VA medical examination for the purpose of disability 
compensation.  Pursuant to 38 C.F.R. § 3.159(c)(4) (2008), a 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the Veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. § 3.309, 
§ 3.313, § 3.316, and § 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  In this case, the information and 
evidence of record does not establish that the Veteran 
suffered an event, injury or disease in service, or has a 
disease listed in § 3.309, § 3.313, § 3.316, or § 3.317 which 
manifested during an applicable presumptive period.  As noted 
above, the Veteran's service treatment records show no 
evidence of thyroid cancer or its residuals, growths under 
the chin, or prostate cancer.  Moreover, his conditions are 
not among those covered by 38 C.F.R. 
§ 3.316.  Finally, the Board notes that, according to a March 
14, 2005 VA publication entitled "Under Secretary for 
Health's Information Letter: Health Effects Among Veterans 
Exposed to Mustard and Lewisite Chemical Warfare Agents," at 
Part 15, there is currently no test available that can 
confirm exposure to sulfur mustard and Lewisite that occurred 
months or years in the past.  Therefore, a VA examination to 
determine whether the Veteran's residuals of thyroid cancer, 
growths under the chin, or prostate cancer were caused in 
service is not required.

The preponderance of the evidence is against the award of 
service connection for the Veteran's claims for residuals of 
thyroid cancer, growths under the chin, and prostate cancer; 
it follows that the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  
As such, the Veteran's claims are denied.

Right Ear Hearing Loss

Applicable regulations provide that impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2008).  However, the Court cited a 1988 
medical treatise that stated that the threshold for normal 
hearing is from 0 to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The current edition of this 
treatise retains the same definition.  See Current Medical 
Diagnosis and Treatment, 162, Stephen J. McPhee et.al. eds., 
47th Ed. (2008).

The Veteran alleges that he is entitled to service connection 
for right ear hearing loss.  In his claim, he stated that 
during gunnery practice in service, when he was being shown 
how to load and fire a cannon, a Howitzer next to him "was 
fired without a warning and my ears began to ring[;] it rang 
for about 10 days, especially [from] my right ear."  The 
Veteran further stated that "for many years my family has 
been telling me I can't hear."  In March 2005, the Veteran 
stated in a letter that in addition to the noise from the 
artillery gun fired next to him, he also "was exposed to the 
noise of heavy equipment[,] i.e. 2 1/2  ton trucks, half tracks 
(similar to a tank)" while in service.  He stated that 
"working in a shop environment exposed me to the acoustic 
trauma of the noise from these vehicles."  The Veteran 
restated these contentions in letters dated June 2005, 
September 2005, June 2007, and July 2007.

The Veteran has no record of hearing loss in service, 
although the only record regarding his hearing in service is 
a January 1944 physical examination in which the clinician 
wrote: "Ears - Es. neg," presumably meaning that they were 
essentially negative for any disabilities.  No whisper test 
results or audiometric test results appear in the Veteran's 
service treatment records.

The Veteran's August 1945 separation record confirms that he 
was an automobile mechanic in service.  The record indicates 
that the Veteran's military occupational specialty (MOS) was 
"General overhauling of trucks and passenger cars.  Tore 
down and repaired engines, rear ends, and transmissions.  
Also did trouble shooting and repairing of carburetors and 
ignition systems.  Operated own garage for 1 year."





In March 2001, the Veteran received treatment from a VA 
audiologist.  The VA audiologist noted that the Veteran 
reported having been exposed to heavy equipment noise in 
service.  On examination, the Veteran had right ear puretone 
decibel thresholds of 25, 25, 55, 85, and 85 for the 
frequencies of 500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, 
and 4000 Hertz.  His right ear average was thus 62.5 
decibels.  The Veteran had a right ear speech discrimination 
score of 76, and word recognition scores in the right ear of 
76 to 88 percent.  It was also noted that word recognition 
scores in the left ear was 90-100.  The VA audiologist 
diagnosed the Veteran with sensorineural hearing loss 
bilaterally, and opined that his hearing loss is consistent 
with presbycusis (hearing loss attributable to age) and noise 
exposure.  The VA audiologist listed no noise exposure other 
than the Veteran's exposure to heavy equipment noise in 
service in his report.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA audiologist is so qualified, his 
diagnostic findings and etiological opinion constitute 
competent medical evidence.  Additionally, the Board notes 
that there are no conflicting etiological opinions of record.

The evidence of record is sufficient to raise a reasonable 
doubt as to the etiology of the Veteran's current right ear 
hearing loss.  The Board is precluded from differentiating 
between symptomatology attributed to a non-service-connected 
reason, such as presbycusis, and symptomatology attributed to 
a service-connected reason, such as noise exposure, in the 
absence of medical evidence that does so.  Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (per curiam), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Resolving 
reasonable doubt on this question in the Veteran's favor, the 
Board finds that the Veteran's in-service noise exposure 
contributed to his right ear hearing loss.  38 U.S.C.A. §§ 
1110, 5107, 5103, 5103A; 38 C.F.R. §§ 3.102, 3.303.





ORDER

Service connection for residuals of thyroid cancer is denied.

Service connection for growths under the chin is denied.

Service connection for prostate cancer is denied.

Service connection for right ear hearing loss is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


